Citation Nr: 1412105	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-33 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected Diabetes Mellitus Type II and service-connected Coronary Artery Disease.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 (mailed November 2008) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to the benefit currently sought on appeal.

The Veteran was scheduled for a personal hearing before the Board in Washington, D.C. in March 2014; however, he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2013).  Accordingly, the Veteran's request for a hearing is considered withdrawn.

Subsequent to the last Supplemental Statement of the Case issued in August 2013, additional evidence has been received.  In October 2013, the Veteran waived initial regional office consideration.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction.  

The Veteran filed his claim for service connection for erectile dysfunction at the same time he filed a claim for entitlement to service connection for Diabetes Mellitus Type II, which was granted service connection in a September 2008 rating decision, with an effective date of February 2008.  The Veteran was afforded a VA examination in March 2008, where the Veteran reported Diabetes Mellitus Type II had existed for 2 years.  The Board notes that the first diagnosis in VA treatment records of Diabetes Mellitus Type II is from February 2008.  At the March 2008 VA examination, the Veteran stated that he was impotent and that this condition began 4 years ago, which shows that the Veteran's erectile dysfunction existed prior to his Diabetes Mellitus Type II.  The March 2008 VA examination stated that "[t]here are no findings of secondary complication(s) related to...impotence" and that the Veteran "does not have a non-diabetic condition that is aggravated by the diabetes".

Subsequently, as part of a Nehmer review, the Veteran was granted service connection for coronary artery disease (CAD) in a November 2010 rating decision, with an effective date of December 2005.  An April 2006 VA examination indicated that the Veteran's CAD has existed since 1997.  

An October 2009 VA treatment note stated that the Veteran related his erectile dysfunction as "a result of his" Diabetes Mellitus Type II.  Included in this note is a diagnosis of erectile dysfunction and the statement that "had lengthy discussion with [Veteran] regarding the multifactorial causes of [erectile dysfunction] particularly his [Diabetes Mellitus, Coronary Artery Disease, hypertension] and the medication used to treat them can impair sexual function".  This treatment note suggests that the Veteran's service-connected CAD may have caused the Veteran's erectile dysfunction.  As the evidence of record shows that the Veteran's service-connected CAD has existed since 1997, which predates the Veteran's reports of the onset of his erectile dysfunction, an opinion must be obtained on the possible causation of the Veteran's service-connected CAD to his erectile dysfunction.   

A March 2009 VA treatment note stated that the Veteran's erectile dysfunction "worsened with ongoing medical problems".  That treatment note included the Veteran's service-connected Diabetes Mellitus Type II and service-connected CAD under the assessment section.  As this treatment note suggests that the Veteran's service-connected Diabetes Mellitus Type II and service-connected CAD may have aggravated the Veteran's erectile dysfunction, an opinion must be obtained addressing whether the Veteran's service-connected Diabetes Mellitus Type II and service-connected CAD have aggravated the Veteran's erectile dysfunction.  

Evidence of record suggests that the Veteran is in receipt of Social Security benefits.  In particular, a September 2006 Social Security Administration (SSA) Inquiry indicated that the Veteran is in receipt of some type of unspecified monetary benefit from SSA.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c) (2013).  Here, the reference described above does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 
  
Here, if the Veteran has received disability compensation benefits from SSA for the same disability or for the service-connected disabilities which may be related to the disability for which he seeks compensation from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (erectile dysfunction) on appeal or the service-connected conditions (Diabetes Mellitus Type II and Coronary Artery Disease) which may be related to the condition on appeal.    

2.  Obtain an opinion to determine the etiology of the Veteran's erectile dysfunction.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available for review, and the opinion must reflect that such a review was accomplished.

The reviewer must provide an opinion addressing the following questions:

a.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's erectile dysfunction is due to or caused by the Veteran's service-connected Coronary Artery Disease?

b.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected Diabetes Mellitus Type II and/or service-connected Coronary Artery Disease?

If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Diabetes Mellitus Type II and/or service-connected Coronary Artery Disease.  

The reviewer must include a thorough rationale for their conclusions.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and their representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


